Title: To Thomas Jefferson from Caspar Wistar, 29 May 1804
From: Wistar, Caspar
To: Jefferson, Thomas


          
            Dear Sir
            Philada May 29. 1804
          
          I beg leave to present to you two very respectable travellers who are now on their way to the seat of Government for the purpose of offering their respects to you.
          It is most probable that you are already well acquainted with the name & great merits of each as Dr. Anthony Fothergill is the Physician of Bath in England who has distinguished himself by so many publications all of which are remarkable for their ingenuity & science combined with active humanity—The Baron Humboldt has just returned from an expedition to South America & to Mexico where he has spent five or six years passing from the height of Chimborasso & Phinchinka to the bottom of the Mines, navigating the Oronoko and the River of the Amazon traversing forests of the Chincona or Peruvian Bark Tree & investigating the history & antiquities of the ancient Mexicans—These Gentlemen will recommend themselves much more than it is in my power to do I will therefore occupy no more of your valuable time than to repeat the sincere assurance of the most affectionate regard of your obliged friend & Servt
          
            C. Wistar Junr.
          
        